We must not recoil from an equity judgment because the law which it enforces is also good morals. The courts in this case have not restrained Charles Ludwig Baumann from living with a woman other than his wife; neither have they restrained the woman from maintaining such relationships with him. Under the law, this is a matter for their own consciences, except as it is made a criminal offense by the Penal Law, sections 100-103. Equity will not enjoin the commission of a crime.
I do not agree with the suggestion made in the opinions that the woman with whom Baumann is living has not attempted to impersonate the plaintiff. I think she has.
We are all agreed that Baumann has but one wife, and that is the plaintiff. Her married name is Mrs. Charles Ludwig Baumann — there is no other such person living. She is known throughout New York in the circle in which she lives by this name. It is more than a name — it is a position, a status, a condition, a relationship, a capacity. A name may mean very little, but the status and relationship which it indicates may mean a great deal, not only to the parties, but to the world. It means so much that a very large number of our citizens are opposed to the severance of the marriage tie for any reason.
What has the defendant Ray Starr Einstein done? She has usurped the status, the relationship before the public, which belongs to the plaintiff. She is impersonating the plaintiff to this extent. She represents and holds herself out to the public as Mrs. Charles Ludwig Baumann, the wife of the gentleman of that name. She is not Mrs. Charles Ludwig Baumann; she is not his wife, and in so far as she uses this name and poses as his wife, she *Page 391 
impersonates the plaintiff; she assumes the position and the relationship which the law has given to the plaintiff.
It is said that the courts may declare the plaintiff to be the wife of Charles Ludwig Baumann, but have no power to prevent another person masquerading in the same locality in this position and relationship. I, for one, cannot understand the reason for such a limitation. Why should a court of equity be impotent in the face of what all parties to this litigation concede to be wrong? I heartily agree that courts of equity should not seek to make people better by injunction, but I do consider it as much their business to protect a wife and mother in her status before the public, as in her property. Courts of equity from time out of mind have made persons return property fraudulently obtained; why should not a court of equity make this lady defendant give up a pretended relationship and a name which she is falsely and fraudulently using?
The defendant's name is Ray Starr Einstein. Why does she want to use the name Mrs. Charles Ludwig Baumann, wife of Charles Ludwig Baumann, when it carries with it a reflection upon the moral character of the plaintiff, the mother of children? Is a court of equity going too far under such circumstances when it says to Ray Starr Einstein: "Your own name is good enough, and you had better stick to it?" This is what courts are for.
I am for the affirmance of the judgment below in so far as it restrains Charles Ludwig Baumann and Ray Starr Einstein from representing or continuing to represent that Charles Ludwig Baumann was divorced from the plaintiff, and that Ray Starr Einstein is Mrs. Charles Ludwig Baumann, his wife.
As to the declaratory part of the judgment, I agree with the other members of the court.